Citation Nr: 1639432	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-49 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1967 to September 1969, to include service in Vietnam from February 1968 to February 1969; and from December 1990 to September 1991, to include service in Southwest Asia from February 1991 to August 1991. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision that declined to reopen a claim for service connection for hypertension on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In April 2014, the Board found new and material evidence to reopen the Veteran's claim and remanded the matter for additional development.  
  
The Board acknowledges that the issues of entitlement to an initial compensable disability rating for service-connected bilateral hearing loss; and entitlement to service connection for a left knee disability, for gastroesophageal reflux disease, and for degenerative joint disease of shoulders and hands and thoracic area, have been perfected but not yet certified to the Board.  The Board's review of the claims file reveals that the agency of original jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

Notably, the Veteran has filed a timely VA Form 21-0958, Notice of Disagreement, on the initial rating for fibromyalgia.  Typically, when there has been an initial RO adjudication of a claim and a Notice of Disagreement (NOD) has been filed as to its denial, the Veteran is entitled to a Statement of the Case (SOC), and the RO's failure to issue a statement of the case is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, in this case, in response to the Veteran's NOD, the RO issued a July 2016 letter acknowledging the NOD and explaining the different appeal options. Thus, as the RO has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, supra, where a NOD had not been recognized.  As the RO is properly addressing the NOD, no action is warranted by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.

REMAND

The Veteran contends that his current hypertension is the result of exposure to herbicides in service, or is secondary to his service-connected hypothyroidism.  His active duty included service in Vietnam for approximately one year from February 1968 to February 1969; hence, he is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2014).

Service treatment records reveal that a pre-induction examination in June 1967 showed a blood pressure reading of 120/88.  During the Veteran's first period of active service, a blood pressure reading at the separation examination in June 1969 was 122/84.  

Blood pressure readings during National Guard service in October 1986 and in October 1989 did not reveal hypertension.

During the Veteran's second period of active service, a blood pressure reading at the separation examination in September 1991 did not reveal hypertension.

The Veteran's blood pressure reading during National Guard service in September 1999 was 140/85, which was the first notation as "mildly high."

In April 2014, the Board essentially found that the Veteran should be afforded a VA examination for purposes of obtaining etiology opinions as to the nature and onset of any current hypertension.  While the requested examination has been conducted, further clarification and opinion are now warranted.  

An April 2014 VA examiner opined that the Veteran's hypertension was not related to active service; nor was it proximately due to or the result of his hypothyroidism.  The examiner reasoned that the Veteran's hypothyroidism remained essentially euthyroid.

The National Academy of Sciences, after reviewing pertinent studies, found evidence suggesting an association between hypertension and exposure to herbicides used in Vietnam as "limited because chance, bias, and confounding could not be ruled out with confidence."  See Notice, 77 Fed. Reg. 47924-47928 (2012).  This conclusion that hypertension should be placed in the category of limited or suggestive evidence of association was reaffirmed in Update 2014 (see www.NAP.edu/10766).  While insufficient to warrant a grant of benefits, the possibility of such association is sufficient to trigger VA's duty to obtain a medical opinion.

With regard to the Veteran's claim for secondary service connection, the Board finds that the April 2014 examiner did not specifically opine as to whether the Veteran's hypertension is aggravated by the service-connected hypothyroidism.  Hence, the Board cannot resolve this matter without further medical clarification.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that a medical opinion which focuses solely on causation is inadequate to address whether a service-connected disability aggravated another condition).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records, from August 2016 forward; and associate them with the Veteran's claims file.

2.  The April 2014 VA examination report should be returned to the examiner (or, if that examiner is unavailable, a suitable substitute) for addendum opinions, as to: 

(a)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension is the result of disease or injury incurred during active service, to specifically include the Veteran's presumed exposure to herbicides in Vietnam.  Note that the mere fact that a presumption has not been established for hypertension is not dispositive of the issue of nexus.  Consideration must still be given to the Veteran's exposure to herbicides.

(b)  Whether it is at least as likely as not (50 percent probability or more) that the service-connected hypothyroidism aggravated (i.e., increased the severity of) the Veteran's hypertension beyond the natural progress.  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected hypothyroidism.

An explanation of the underlying reasons for any opinions offered must be included. 

The examiner(s) is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. The examiner(s) is also advised that the Veteran is a credible and reliable historian with regard to the observable symptoms he experienced. If the examiner(s) or substitute deems it advisable to conduct a further in-person examination of the Veteran, then such an examination should be scheduled and conducted. 

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran and his representative have the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




